ON Application por Rehearing.
Manning, J.
The appellant calls our attention for the first time to the date when his appeal was taken, viz May 9th of this year, at which time the constitutional amendments changing the jurisdiction of this Court had not been promulgated, and therefore his appeal was rightly taken then. Those amendments became a part of the Constitution on May 15, 1884, and our disi>osition of the case should have been a transfer of it to the Circuit Court. We grant the rehearing solely for the purpose of altering our decree.
On Rehearing.
It is ordered and adjudged that our decree dismissing the appeal in this case be rescinded and vacated, and that the record be transferred to the Court of Appeals for the Circuit that includes Webster Parish.